      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 1 of 26




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


  Honeywell International Inc.,

                               Plaintiff,
                 v.
                                                              Civil Action No.: 5:18-CV-0646
                                                                         (FJS/DEP)
  Buckeye Partners, L.P., Buckeye GP LLC, Buckeye
  Pipe Line Company, L.P., Buckeye Pipe Line Holdings,
  L.P.,

                               Defendants.



          DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                        MOTION TO CONSOLIDATE
                 AND FOR JUDGMENT ON THE PLEADINGS


                                                            HANCOCK ESTABROOK LLP
                                                            John G. Powers, Esq. (508934)
                                                            Wendy A. Marsh, Esq. (302274)
                                                            Paul J. Tuck, Esq. (520814)
                                                            1500 AXA Tower I
                                                            100 Madison St.
                                                            Syracuse, NY 13202
                                                            (315) 565-4500


                                   COUNSEL FOR DEFENDANTS
                             Buckeye Partners, L.P., Buckeye GP LLC,
               Buckeye Pipe Line Company, L.P., and Buckeye Pipe Line Holdings, L.P




{H3515198.1}
        Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 2 of 26




                                                   TABLE OF CONTENTS
TABLE OF AUTHORITIES .......................................................................................................... ii
PRELIMINARY STATEMENT .................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
MOTION TO CONSOLIDATE ..................................................................................................... 5
I.        Standard for Consolidation ................................................................................................. 5
II.       The Buckeye and Sunoco Actions share common questions of law and fact sufficient to
          warrant consolidation. ......................................................................................................... 6
III.      The Johnson factors weigh in favor of consolidation. ........................................................ 8
MOTION FOR JUDGMENT ON THE PLEADINGS ................................................................ 10
I.        Standard of Review ........................................................................................................... 10
II.       Honeywell failed to plausibly allege the release of any “hazardous substances,”
          precluding its CERCLA claims. ....................................................................................... 11
          A.         The Petroleum Exclusion ...................................................................................... 11
          B.    The petroleum exclusion unquestionably applies to Honeywell’s CERCLA
          claims…………………………………………………………………………………… 14
III.      Honeywell’s OPA claim must be dismissed. .................................................................... 15
          A.         The OPA claim is untimely................................................................................... 15
          B.         The OPA is not properly pleaded in this case. ...................................................... 16
          C.     Like with Sunoco, Honeywell failed to comply with the OPA’s presentment
          requirement……………………………………………………………………………... 18
          D.    Likewise, Honeywell’s OPA claim fails because Honeywell is not a responsible
          party…………………………………………………………………………………….. 19
IV.       Honeywell’s state law claims should be dismissed. ......................................................... 19
          A.         Sunoco’s preemption argument applies with equal force to Buckeye. ................. 19
          B.         Navigation Law claims cannot be premised on a voluntary clean-up. ................. 19
V.        Buckeye adopts all other applicable Sunoco arguments. .................................................. 20
VI.       Conclusion ........................................................................................................................ 20




{H3515198.1}                                                          i
       Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 3 of 26




                                       TABLE OF AUTHORITIES

Cases                                                                                                    Page(s)

Ashcroft v. Iqbal,
       556 U.S. 662 (2009)……………………………………………………………………...11

Bell Atlantic Corp. v. Twombly,
        550 U.S. 544 (2007)……………………………………………………………………...11

Boca Ciega Hotel, Inc. v. Bouchard Transp. Co.,
      51 F.3d 235 (11th Cir. 1995).……………........................................................................18

Brady v. Top Ships Inc.,
       324 F. Supp. 3d 335 (E.D.N.Y. 2018)…………………………………………………….8

City of New York v. Exxon Corp.,
        766 F. Supp. 177 (S.D.N.Y.1991)……………………………………………………….13

Cleveland v. Caplaw Enters.,
       448 F.3d 518 (2d Cir. 2006)……………………………………………………………...10

Consorti v. Armstrong World Indus., Inc.,
      72 F.3d 1003 (2d Cir. 1995)……………………………………………………………...10

Consorti v. Owens-Corning Fiberglas Corp.,
      518 U.S. 1031 (1996)…………………………………………………………………….10

Darezzo v. 200 Ninth Rest. LLC,
      Nos. 14 Civ. 9081(PAE), 14 Civ. 5099(PAE), 2015 WL 195852
      (S.D.N.Y. Jan. 14, 2015)…………………………………………………………………..8

DeRogatis v. Bd. of Trs. of the Cent. Pension Fund of the Int’l Union of Operating Eng’rs,
     No. 13 CIV. 8788 CM, 2015 WL 936114 (S.D.N.Y. Mar. 3, 2015)…………………….10

Devlin v. Transp. Commc’ns Int’l Union,
       175 F.3d 121 (2d Cir. 1999)…………………………………………………………….....6

Hoffman v. Ighodaro,
      No. 16 Civ. 0155 (LAK) (JCF), 16 Civ. 4380 (LAK) (JCF), 2016 WL 5812666
      (S.D.N.Y. Sept. 28, 2016)…...…………………………………………………………….7

Hyman v. Cornell Univ.,
     834 F. Supp. 2d 77 (N.D.N.Y. 2011)…………………………………………………….10

In re Methyl Tertiary Butyl Ether (“MBTE”) Prods. Liab. Litig.,
       2007 WL 1601491 (S.D.N.Y. June 4, 2007)…………………………………………….19


{H3515198.1}                                            ii
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 4 of 26




In re Oil Spill,
       808 F. Supp. 2d 943 (E.D. La. 2011)…………………………………………………….18

Jacobs v. Castillo,
       612 F. Supp. 2d 369 (S.D.N.Y. 2009)…………………………………………………….9

James v. Correct Care Sols.,
       No. 13-CV-0019 NSR, 2013 WL 5730176, at *3 (S.D.N.Y. Oct. 21, 2013)……………11

Johnson v. Celotex Corp.,
      899 F.2d 1281 (2d Cir. 1990)………………………………………………….5, 6, 8, 9, 10

State of New York v. Almy Brothers Inc.,
        No. 90-CV-818, 1998 WL 438523 (N.D.N.Y. July 31, 1998)………………………13, 14

Wademan v. Concra,
     13 F. Supp. 2d 295 (N.D.N.Y. 1998)…………………………………………………….13

White Plains Hous. Auth. v. Getty Properties Corp.,
       No. 13-CV-6282 NSR, 2014 WL 7183991 (S.D.N.Y. Dec. 16, 2014)……...11, 12, 13, 14

Wilshire Westwood Assocs. v. Atlantic Richfield Corp.,
       881 F.2d 801 (9th Cir. 1989)………………………………………………………...12, 13

Statutes and Rules

33 U.S.C. § 2701…...………………………………………………………………………...17, 18

33 U.S.C. § 2702….……………………………………………………………………….....17, 18

33 U.S.C. § 2713…………………………………………………………………………………18

33 U.S.C. § 2717….………………………………………………………………………….15, 17

42 U.S.C. § 9601…...…………………………………………………………………………….11

Federal Rule of Civil Procedure 12……………………………………………………………...10

Federal Rule of Civil Procedure 42……………………………………………………………….5

General Order 12 § G(2)…………………………………………………………………………..8

N.Y. Nav. Law § 172…………………………………………………………………………….19

N.Y. Nav. Law § 181.......………………………………………………………………………..19



{H3515198.1}                              iii
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 5 of 26




        Buckeye Partners, L.P., Buckeye GP LLC, Buckeye Pipe Line Company, L.P., and

Buckeye Pipe Line Holdings, L.P (collectively, “Buckeye”) move to consolidate this case with a

companion action pending in this Court involving identical factual and legal issues pursuant to

Rule 42 of the Federal Rules of Civil Procedure and, thereafter, dismiss this action pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure for the reasons set forth below.

                                PRELIMINARY STATEMENT

        Where appropriate, judicial economy can be achieved by joining together actions growing

out of the same set of facts. For instance, where two or more actions assert the same legal causes

of action based on the same factual proof, joinder of cases can reduce litigation costs, speed

recoveries, and make more economical use of the court’s time. By the same token, it is highly

inefficient to proceed with multiple trials involving essentially the same case because the demand

on the Court’s and the parties’ resources doubles and the potential for inconsistent outcomes on

the same issues is created.

        The two actions subject to this motion for consolidation present a classic example of the

appropriate circumstances for consolidation. Both Honeywell International Inc. v. Buckeye

Partners, L.P., et al., Civ. No. 5:18-CV-646 (FJS/DEP) (the “Buckeye Action”) and Honeywell

International Inc. v. Sunoco (R&M), LLC et al., Civ. No. 5:18-CV-1176 (FJS/DEP) (the “Sunoco

Action”) relate to the same operative set of facts and involve overlapping legal determinations.

Thus, consolidation would promote judicial efficiency and avoid the threat of inconsistent verdicts.

Accordingly, Buckeye respectfully seeks an Order consolidating these actions.

        As the Court is aware, Defendants in the Sunoco Action have recently moved to dismiss

Honeywell’s case against them. See Sunoco Action, Dkt. No. 18-1. Given the legal and factual

similarity between the claims in both actions, Buckeye joins Sunoco’s motion to dismiss and

submits this brief to amplify those arguments, address some inconsequential factual differences


{H3515198.1}                                     1
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 6 of 26




that are present in the allegations, and assert several additional grounds to dismiss. To that end,

Plaintiff   Honeywell    International   Inc.’s   (hereinafter,   “Honeywell’s”)     Comprehensive

Environmental Response, Compensation, and Liability Act (“CERCLA”) claims are based solely

on releases of petroleum and petroleum products. Because CERCLA excludes petroleum products

from its definition of “hazardous substances,” Honeywell is unable to sufficiently or viably plead

entitlement to relief.

        Moreover, Honeywell’s Oil Pollution Act (“OPA”) claim is time barred. Additionally,

Honeywell has improperly pleaded this claim and failed to otherwise comply with statutory

prerequisites to assert an OPA claim. To that end, Honeywell failed to tie its claim for damages to

any specific “incident” post-dating August 1990, and failed to present its claim to Buckeye in a

sum certain before commencing suit. Finally, neither Honeywell nor Buckeye has been designated

a “responsible party” as required under the OPA. Consequently, Honeywell’s OPA claim should

be dismissed.

        With regard to Honeywell’s state law claims, they are preempted because Honeywell is

attempting to achieve through New York law that which it is only entitled to receive through

CERCLA. Moreover, Honeywell’s Navigation Law claim that relates to the parcel of land referred

to as “SYW-12” cannot go forward because Honeywell has accepted responsibility to remediate

that area voluntarily.

        Accordingly, for the reasons described below, the Court should consolidate the Buckeye

and Sunoco actions, consider the motions to dismiss together, and dismiss this action in its entirety.

                                         BACKGROUND

        A study of Onondaga Lake provides a lesson in the extensive environmental price of un-

checked industrial proliferation and the power of the CERCLA. As this Court is aware, given its

substantial involvement in the litigation related to Onondaga Lake, Honeywell has undertaken


{H3515198.1}                                      2
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 7 of 26




substantial remediation activities at the Onondaga Lake Superfund Site (the “Site”). The two

actions subject to Buckeye’s motion to consolidate each represent Honeywell’s effort to recuperate

part of the millions of dollars it has spent on this remediation.

        Through these lawsuits, Honeywell seeks contribution from Buckeye and Sunoco for a

portion of the Site remediation allegedly related to their historical operations in Syracuse, New

York relative to the transport and storage of petroleum products. As the Complaints allege,

Buckeye and Sunoco each owned properties and operated their respective business in an area of

land south-east of the lake known as “Oil City.” See Buckeye Action, Dkt. No. 1 (“Buckeye

Compl.”) ¶ 78 (providing a map of the location of Buckeye’s operation); Sunoco Action, Dkt. No.

1 ¶ 78 (providing a map of the location of Sunoco’s operation).

        Buckeye’s presence at Oil City was two-fold. For one, Buckeye owned and operated a

pipeline that transported petroleum products to a manifold location that thereafter pumped the

product to other company’s tank terminals for storage. See Buckeye Compl. ¶ 114. Buckeye also

briefly owned and operated a tank terminal from 1983 to 1990 that stored various petroleum

products including gas, kerosene, diesel, and fuel oil no. 2. See id. ¶¶ 125, 133-34.

        According to Honeywell, “spills and leaks” occurred from Buckeye’s pipeline during

Buckeye’s period of ownership and operation. See id. ¶ 120; see also id. ¶¶ 121-24 (providing

examples). Similarly, Honeywell alleges that “[s]pills and leaks of petroleum and hazardous

substances” were documented at the Buckeye terminal during Buckeye’s ownership. See id. ¶ 135.

        Honeywell contends that these “spills and leaks” from Buckeye’s oil tanks and pipeline

contributed to contamination at two subsites on, in, and near Onondaga Lake. To wit, an area in

the southern part of the lake known as “SMU-6,” where Honeywell completed capping and




{H3515198.1}                                      3
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 8 of 26




dredging, and a wetland/marsh area known as “SYW-12” that is on the south-easterly banks of

Onondaga Lake. The picture below, found at Buckeye Compl. ¶ 66, approximates these two sites:




        Though Honeywell does not appear to allege any direct discharge from the former Buckeye

properties or pipeline directly at SMU-6 or SYW-12, Honeywell presents several “pathways” for

which spilled and leaked petroleum may have found its way to the impacted areas. In that regard,

Honeywell asserts that groundwater flow, sediment movement from the barge canal, and historic

dredging of the barge canal are the primary means through which contaminates that were originally

spilled in Oil City moved to SMU-6 or SYW-12. See id. ¶¶ 207-27.

        In the Sunoco action, Honeywell pleads identical theories of liability against Sunoco

alleging contamination of SMU-6 or SYW-12 via the same pathways—i.e., groundwater flow,

sediment movement from the barge canal, and historic dredging of the barge canal—as alleged

against Buckeye.

        Based on these factual allegations, Honeywell asserted the following claims against both

Buckeye and Sunoco: (1) a CERCLA cost recovery claim for SYW-12 response costs; (2) a



{H3515198.1}                                   4
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 9 of 26




CERCLA contribution claims for costs related to the remediation of SMU-6; (3) a CERCLA

contribution claim for Natural Resource Damages (“NRD”); (4) an OPA contribution claim related

to SMU-6 and SYW-12; (5) a New York Navigation Law claim related to SMU-6 and SYW-12;

and (6) a New York common law contribution claim.

        Sunoco moved to dismiss Honeywell’s action against it on several grounds, including: (1)

that Honeywell’s action is based on alleged releases of petroleum and therefore cannot, by

definition, state a CERCLA claim; (2) that the OPA claim fails because Honeywell never presented

its claim to Sunoco in a “sum certain” prior to bringing suit; (3) that the OPA claim similarly fails

because Honeywell was never designated as a “responsible party” under the statute; and (4) that

CERCLA preempts Honeywell’s New York state causes of action.

        Buckeye brings this motion now to consolidate these two related cases and to dismiss

Honeywell’s claims against it on the same grounds as Sunoco and on several additional grounds

as stated below.

                                MOTION TO CONSOLIDATE1

I.      Standard for Consolidation

        Federal Rule of Civil Procedure 42(a) governs consolidation and provides as follows: “If

actions before the court involve a common question of law or fact, the court may: (1) join for

hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue

any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a); accord Johnson v.

Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990) (“Rule 42(a) of the Federal Rules of Civil

Procedure empowers a trial judge to consolidate actions for trial when there are common questions

of law or fact to avoid unnecessary costs or delay”). Rule 42(a) “should be prudently employed as


1
  Through its counsel, Honeywell indicated its consent to consolidate its suit against Buckeye
(5:18-CV-0646 (FJS/DEP)) with its suit against Sunoco (5:18-CV-01176 (FJS/DEP)).


{H3515198.1}                                      5
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 10 of 26




a valuable and important tool of judicial administration, invoked to expedite trial and eliminate

unnecessary repetition and confusion.” Devlin v. Transp. Commc’ns Int’l Union, 175 F.3d 121,

130 (2d Cir. 1999) (internal quotation marks and citation omitted).

        Courts enjoy “broad discretion to determine whether consolidation is appropriate,”

Johnson, 899 F.2d at 1284, and, when exercising that discretion, take the view that “considerations

of judicial economy favor consolidation.” Id. at 1285. That said, “the discretion to consolidate is

not unfettered,” and “[c]onsiderations of convenience and economy must yield to a paramount

concern for a fair and impartial trial.” Id. To that end, a court exercising its broad discretion to

consolidate should consider the following: (1) “[w]hether the specific risks of prejudice and

possible confusion are overborne by the risk of inconsistent adjudications of common factual and

legal issues”; (2) “the burden on parties, witnesses, and available judicial resources posed by

multiple lawsuits”; (3) “the length of time required to conclude multiple suits as against a single

one”; and (4) “the relative expense to all concerned of the single-trial, multiple-trial alternatives.”

Id. A court should also consider that “the risks of prejudice and confusion may be reduced by the

use of cautionary instructions to the jury and verdict sheets outlining the claims of each plaintiff.”

Id.

II.     The Buckeye and Sunoco Actions share common questions of law and fact sufficient
        to warrant consolidation.

        The Buckeye and Sunoco Actions share common questions of law and fact, warranting

consolidation. For example, Honeywell alleges in each lawsuit that each of the named defendants

released petroleum which ended up in Onondaga Lake, resulting in contamination. Through these

lawsuits, Honeywell seeks to recover costs and damages incurred from its efforts to remediate the

contamination at Onondaga Lake. See Buckeye Compl. ¶¶ 1-2, 15-63; Sunoco Compl. ¶¶ 1-2, 11-

60.



{H3515198.1}                                      6
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 11 of 26




        Aside from allegations specific to each defendant,2 the factual allegations set forth in each

complaint are essentially the same and, in most paragraphs, mirror each other verbatim. Compare

Buckeye Compl. ¶¶ 15-262, with Sunoco Compl. ¶¶ 11-260. In each complaint, Honeywell alleges

that the contamination at Onondaga Lake resulted from various leaks and spills stemming from

the operations of various oil companies, including the named defendants, located in the former

industrial area known as Oil City. Buckeye Compl. ¶¶ 207-52; Sunoco Compl. ¶¶ 194-256. Both

complaints allege that the named defendants used the Oil City area as a bulk petroleum storage

and distribution facility from the late 1910s through the 1990s. Buckeye Compl. ¶ 68; Sunoco

Compl. ¶ 65. Both complaints allege that the named defendants stored and transported a variety of

petroleum products and hazardous substances to Oil City by train, barge, pipeline, and truck,

Buckeye Compl. ¶¶ 79-90; Sunoco Compl. ¶¶ 78-89, and that spills and leaks of petroleum and

hazardous substances were inherent to operations at Oil City and occurred regularly due to the

named defendants’ operations. Buckeye Compl. ¶¶ 91-93; Sunoco Compl. ¶¶ 90-92. Both

complaints allege that the named defendants’ Oil City petroleum products, operations, and wastes

contained a variety of contaminants that the New York State Department of Environmental

Conservation (“DEC”) has identified as current or pre-remediation contaminants of concern.

Buckeye Compl. ¶¶ 192-206; Sunoco Compl. ¶¶ 175-93.

        Based on those allegations, Honeywell asserts the same claims in each lawsuit: (1) a

CERCLA cost recovery claim for response costs arising out of the property known as SYW-12;



2
 The allegations specific to each defendant describe their operations at the Oil City area. See
Buckeye Compl. ¶¶ 114-91; Sunoco Compl. ¶¶ 108-74. That some factual differences exist
between the two actions does not defeat consolidation, particularly where, as here, “[t]he
differences . . . are dwarfed by the similarities.” Hoffman v. Ighodaro, No. 16 Civ. 0155 (LAK)
(JCF), 16 Civ. 4380 (LAK) (JCF), 2016 WL 5812666, at *2 (S.D.N.Y. Sept. 28, 2016)
(observing that “for consolidation to be appropriate, actions do not have to be literally
identical”).


{H3515198.1}                                     7
       Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 12 of 26




(2) a CERCLA contribution claim for response costs; (3) a CERCLA contribution claim for NRD

costs; (4) an OPA contribution claim; (5) a New York Navigation Law contribution claim; and (6)

a New York state law contribution claim. Buckeye Compl. ¶¶ 263-327; Sunoco Compl. ¶¶ 261-

329.

        In short, the two cases involve the same plaintiff, the same claims and legal theories, and

substantially similar facts. Under these circumstances, consolidation of those cases is commonly

found to be warranted and appropriate. See, e.g., Brady v. Top Ships Inc., 324 F. Supp. 3d 335,

343 (E.D.N.Y. 2018) (“[I]n light of the highly similar allegations and claims in the two putative

class actions against defendants, consolidation is appropriate in order to serve the interests of

judicial economy.”); Darezzo v. 200 Ninth Rest. LLC, Nos. 14 Civ. 9081(PAE), 14 Civ.

5099(PAE), 2015 WL 195852, at *2 (S.D.N.Y. Jan. 14, 2015) (consolidating cases where they

involved the same parties, arose out of the same facts, and asserted “parallel and highly similar

claims”).3

III.    The Johnson factors weigh in favor of consolidation.

        All of the factors set forth in Johnson weigh in favor of consolidation such that

consolidation would promote judicial economy and best serve the administration of justice. See

Johnson, 899 F.2d at 1285. First, consolidation presents little to no risk of prejudice to the parties

or confusion of the issues, given the substantial overlap of factual and legal issues between the two

cases. See id. (stating that the court should consider whether “the specific risks of prejudice and



3
  Indeed, after Honeywell filed its lawsuit against the Sunoco defendants, it also filed a notice of
related case, after which the Sunoco Action was reassigned to this Court and deemed a related
case pursuant to General Order 12. See General Order 12 § G(2) (“A civil case is ‘related’ to
another civil case . . . when, because of similarity of facts and legal issues or because the cases
arise from the same transactions or events, a substantial saving of judicial resources is likely to
result from assigning the cases to the same Judge and Magistrate Judge.”). This is an apparent
concession that there exist common questions of fact or law.


{H3515198.1}                                      8
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 13 of 26




possible confusion are overborne by the risk of inconsistent adjudications of common factual and

legal issues”). Indeed, because both cases involve nearly all the same facts, claims, and legal

theories, consolidation will prevent needless duplication and possible confusion, as well as

potentially inconsistent jury verdicts. Although no risk of prejudice or confusion is apparent,

should any arise, the Court can ameliorate that risk through the use of carefully drafted limiting

instructions and verdict sheets. See id.

        Second, consolidation would reduce the burden on parties, witnesses, and the Court. See

id. (stating that the court should consider “the burden on parties, witnesses, and available judicial

resources posed by multiple lawsuits”). Because of the substantial legal and factual overlap

between the two cases, the same discovery, documents, and witnesses will be relevant to both

lawsuits. If these cases were to proceed separately, the parties would be required to duplicate

discovery, increasing the burden on witnesses, the parties, and the Court. See, e.g., id.

(“[C]onsiderations of judicial economy favor consolidation.”); Jacobs v. Castillo, 612 F. Supp. 2d

369, 373 (S.D.N.Y. 2009) (“Consolidation would further the goal of ‘judicial economy’ because

discovery in each case is likely to be identical, motion practice and trial in the two cases would

most likely cover the same facts and some identical issues of law.”). Both cases are pending in

front of the same Magistrate and Article III Judge.

        Third, consolidation would reduce the delay in the final disposition of these nearly identical

cases. See Johnson, 899 F.2d at 1285 (stating that the court should consider “the length of time

required to conclude multiple suits as against a single one”). Consolidation would allow the parties

to proceed on the same schedule for discovery, file a single set of dispositive motions (like the two

motions currently before the Court), and proceed toward trial together. That the Buckeye Action

has marginally proceeded to discovery while a motion to dismiss is pending in the Sunoco action




{H3515198.1}                                      9
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 14 of 26




does not preclude consolidation, as the Court can easily place these cases on the same procedural

track especially given Buckeye’s motion to dismiss filed herewith. See DeRogatis v. Bd. of Trs. of

the Cent. Pension Fund of the Int’l Union of Operating Eng’rs, No. 13 CIV. 8788 CM, 2015 WL

936114, at *2 (S.D.N.Y. Mar. 3, 2015) (“Consolidation is nonetheless possible, despite the two

cases being at different stages in the litigation.”).

        Finally, consolidation would avoid the unnecessary expense that would result from

multiple trials. See Johnson, 899 F.2d at 1285 (stating that the court should consider “the relative

expense to all concerned of the single-trial, multiple-trial alternatives”). Empaneling separate

juries to decide similar claims arising out of the same facts would be a waste of time and expense,

particularly where, as here, those juries would hear largely the same evidence, need to be educated

by the same expert and fact witnesses, and grapple with complicated issues of environmental

science. See Consorti v. Armstrong World Indus., Inc., 72 F.3d 1003, 1006 (2d Cir. 1995) (noting

that consolidation is a “valuable and important tool of judicial administration,” particularly

because the “waste of time and expense involved in empaneling separate juries to decide the same

sorts of questions over and over again is staggering”), vacated on other grounds sub nom. Consorti

v. Owens-Corning Fiberglas Corp., 518 U.S. 1031 (1996).

        Accordingly, for the reasons set forth above, the Court should consolidate the Buckeye

Action with the Sunoco Action.

                     MOTION FOR JUDGMENT ON THE PLEADINGS

I.      Standard of Review

        “The standard for addressing a Rule 12(c) motion for judgment on the pleadings is the same

as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim.” Cleveland v. Caplaw

Enters., 448 F.3d 518, 521 (2d Cir. 2006). Courts use a two-step inquiry when addressing a Rule

12(b)(6) motion. “First, they isolate the moving party’s legal conclusions from its factual


{H3515198.1}                                       10
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 15 of 26




allegations.” Hyman v. Cornell Univ., 834 F. Supp. 2d 77, 81 (N.D.N.Y. 2011). Second, courts

must accept factual allegations as true and “determine whether they plausibly give rise to an

entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). A pleading must contain more

than a “blanket assertion[ ] of entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 n.3 (2007). Thus, to withstand a motion to dismiss, a pleading must be “plausible on its face”

such that it contains “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).

        Additionally, when considering a motion to dismiss, a court is permitted to consider

documents incorporated by reference into the Complaint. See James v. Correct Care Sols., No. 13-

CV-0019 NSR, 2013 WL 5730176, at *3 (S.D.N.Y. Oct. 21, 2013) (noting that “[o]ne way a

document may be deemed incorporated by reference is where the complaint “refers to” the

document” (citations omitted)). In this case, the Court is permitted to review the Tolling

Agreement and its extensions as they are specifically referenced in the Complaint at Paragraphs

253 and 254. See Buckeye Compl.

II.     Honeywell failed to plausibly allege the release of any “hazardous substances,”
        precluding its CERCLA claims.

        A.     The Petroleum Exclusion

        CERCLA defines “hazardous substance” as any substance designated within certain

enumerated statutes which list a variety of toxic chemicals. See 42 U.S.C. § 9601(14). But the

definition also contains an exception:

        The term does not include petroleum, including crude oil or any fraction thereof
        which is not otherwise specifically listed or designated as a hazardous substance
        under subparagraphs (A) through (F) of this paragraph. . . .

This carve-out is known as the “petroleum exclusion,” and operates to bar a CERCLA claim to

recover costs related to gasoline, kerosene, and fuel oil spills. See White Plains Hous. Auth. v.



{H3515198.1}                                     11
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 16 of 26




Getty Properties Corp., No. 13-CV-6282 NSR, 2014 WL 7183991, at *7 (S.D.N.Y. Dec. 16, 2014)

(citing Wilshire Westwood Assocs. v. Atlantic Richfield Corp., 881 F.2d 801, 801 (9th Cir. 1989)).

In other words, given that the statutory definition of “hazardous substances” does not include

petroleum products or any fraction thereof, a plaintiff does not adequately plead entitlement to

relief under CERCLA when the contaminants involved are petroleum-based.

        The case White Plains, 2014 WL 7183991, provides a thorough overview of the petroleum

exclusions application to a factual scenario that is analogous to the present case. In White Plains,

the plaintiff based its CERCLA claim on a putative release of benzene that was once part of a

gasoline mixture. Id. at *4. Recognizing that gasoline discharge is non-actionable, whereas

benzene discharge is actionable, the plaintiff framed the contamination as a “plume” of the

hazardous substance benzene, which has been, and is continuing to be, “released” within the

meaning of CERCLA. Id. at *7. Plaintiff further contended that “continuing migration” of

contaminants from the gas station is a continuing “release.” Id. at *8. Plaintiff argued that the

petroleum exclusion did not apply where, once in the ground, gasoline separates “into its by-

products or constituents due to physical, chemical, and biological actions,” and where one of those

by-products or constituents is benzene. Id.

        Recognizing that no Second Circuit authority was on point, the court considered Wilshire

Westwood Associates v. Atlantic Richfield Corp., from the Ninth Circuit as the closest relevant

appellant authority. 881 F.2d 801 (9th Cir. 1989). The Wilshire Westwood court specifically

addressed whether the petroleum exclusion applies to releases of petroleum products that may

contain other hazardous substances. Id. at 804. The court found that if it did not it would render

the petroleum exclusion a nullity since hazardous substances are indigenous to petroleum and

crude oil, and thus are always present as a constituent part. Id. The court also declined to draw a




{H3515198.1}                                    12
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 17 of 26




distinction between substances added to a petroleum product and those indigenous to the product,

where all of the alleged additives were also indigenous. Id. at 805. Ultimately, noting an absence

of compelling legislative history, and according Environmental Protection Agency (“EPA”)

guidance due deference, the court concluded that “the petroleum exclusion in CERCLA does apply

to unrefined and refined gasoline even though certain of its indigenous components and certain

additives during the refining process have themselves been designated as hazardous substances

within the meaning of CERCLA.” Id. at 810.

        The White Plains court further cited City of New York v. Exxon Corp., 766 F. Supp. 177,

186 (S.D.N.Y.1991), for authority on to what extent waste oil emulsion—a petroleum fraction to

which contaminants have been added during use—falls within the petroleum exclusion. Consistent

with the reasoning in Wilshire Westwood and with EPA guidance, the Exxon Corp. court found

that, where levels of contaminants in the oil increase during the industrial process, the waste oil

emulsion falls within CERCLA’s definition of hazardous substances, rather than within the

petroleum exclusion. Id. at 187. The court therefore held that CERCLA liability attaches if

contaminant levels in the waste emulsion exceed the levels in the unused petroleum product. Id.

By implication, however, indigenous contaminants which do not increase in concentration during

the industrial process do not support a CERCLA claim. See id.

        Finally, the White Plains court discussed two NDNY cases that addressed the petroleum

exclusion and likewise tracked the reasoning in Wilshire Westwood. In Wademan v. Concra, after

finding that a CERCLA claim failed for lack of standing, the court stated that the complaint failed

to state a CERCLA claim considering the petroleum exclusion, where the complaint alleged that

“benzene, a derivative of petroleum,” was the source of the plaintiff’s injuries. 13 F. Supp. 2d 295,

302 (N.D.N.Y. 1998). Then again, in State of New York v. Almy Brothers Inc., the court found no




{H3515198.1}                                     13
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 18 of 26




CERCLA liability for the release of sludge from tanks that stored diesel fuel and other petroleum-

related products, where there was no evidence that hazardous substances were added to the

products or that the substances increased in concentration during product use. No. 90-CV-818,

1998 WL 438523 (N.D.N.Y. July 31, 1998).

          Thus, applying this reasoning, the White Plains court held that: (1) “the mere presence of

benzene in the gasoline originally released from [a gas station] does not forestall the operation of

the petroleum exclusion;” (2) “the benzene now present in the groundwater is a ‘derivative’ of a

petroleum product, gasoline;” and (3) “the benzene was wholly indigenous to the gasoline, not

additive, and its concentration did not increase during storage or industrial use.” 2014 WL

7183991, at *9. Therefore, the petroleum exclusion foreclosed the plaintiff’s CERCLA causes of

action.

          B.     The petroleum exclusion unquestionably applies to Honeywell’s CERCLA
                 claims.

          First, it is important to recognize that each of Honeywell’s claims in this action are only

tenable, at best, as they relate to SMU-6 and SYW-12. The contamination that may or may not be

present at the old “Oil City” properties is not part of this action and no claims are made for

contribution or cost recovery related to any of those parcels. Therefore, any mention of the spills

and presence of hazardous substances at those locations is irrelevant and need not be considered

when assessing this case.

          Rather, the key section of the Complaint that establishes Honeywell’s position vis-à-vis

liability against Buckeye, is the discussion in Paragraphs 228-252 regarding the contamination

present in SMU-6 and SYW-12. It is an undisputed truism that, if Buckeye had no role in the

contamination at SMU-6 and SYW-12, Honeywell has no claims in this action.




{H3515198.1}                                      14
       Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 19 of 26




        A review of Honeywell’s own allegations relative to these sites confirms that they have

failed to properly plead a CERCLA claim in the face of the petroleum exclusion. To that end,

Honeywell alleges that PAHs are the “predominant remedial driver in SMU 6.” See Buckeye

Compl. ¶ 232. And, moreover, that the PAHs allegedly from Oil City are “petrogenic,” i.e., a

derivative of petroleum products. See id. ¶¶ 234-37. Thus, the contamination that forms the basis

for Honeywell’s contribution claim as to SMU-6 is petroleum-based PAHs. The same is true with

respect to SYW-12. In that regard, Honeywell asserts that petroleum products or their derivatives

are the reason it is pursuing a CERCLA claim against Buckeye and the other Oil City defendants.

See id. ¶¶ 245-52.

        In sum, Honeywell’s complaint establishes: (1) that PAHs and other derivatives of

petroleum products form the basis for its CERCLA claims; and (2) PAHs are indigenous to

petroleum products, i.e., not additive, and their concentration did not increase during storage or

industrial use. Therefore, Honeywell cannot reasonably assert CERCLA liability against Buckeye

and Honeywell’s CERCLA claims should be dismissed.

III.    Honeywell’s OPA claim must be dismissed.

        A.     The OPA claim is untimely.

        The OPA provides that “[n]o action for contribution for any removal costs or damages may

be commenced more than 3 years after: (A) the date of judgment in any action under this Act for

recovery of such costs or damages, or (B) the date of entry of a judicially approved settlement with

respect to such costs or damages.” See 33 U.S.C. § 2717(3). Honeywell states in its Complaint that

it resolved its liability in a judicially approved settlement on January 4, 2007. See Buckeye Compl.

¶¶ 27-28. Therefore, to be timely, Honeywell’s OPA action had to have been commenced on or

before January 4, 2010.




{H3515198.1}                                    15
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 20 of 26




        This action was commenced on June 1, 2018. Accordingly, a straightforward application

of the statute of limitations precludes this claim.

        It is of no moment, moreover, that Honeywell and Buckeye entered a tolling agreement on

December 18, 2009, because that agreement did not apply to a putative OPA claim. The terms of

the Tolling Agreement related to CERCLA and state law claims only. See Ex. “A” to Marsh Decl.,

Tolling Agreement at Fifth WHEREAS clause. To that end, the Tolling Agreement that Honeywell

drafted provided that:




As is evident from the text of the definition of “Tolled Claims,” the agreement contemplated tolling

the statute of limitations pursuant to CERCLA and New York state law but did not mention claims

related to the OPA. Therefore, these putative claims were never tolled, the statute of limitations

started to run on January 4, 2007, and Honeywell’s opportunity to litigate this claim expired on

January 4, 2010.

        Accordingly, the Court should dismiss Honeywell’s OPA claims.

        B.     The OPA is not properly pleaded in this case.

        The statute of limitations is just the beginning of the problems with Honeywell’s OPA

claim. For one, the OPA claim is at odds with the reality of this case. The OPA, enacted in response

to the Exxon-Valdez oil spill in Alaska, is not the appropriate vehicle for Honeywell to seek

contribution. Rather, the OPA is primarily concerned with responding promptly to significant oil

spill events. As the Complaint in this case makes clear, Honeywell’s allegations rely on many




{H3515198.1}                                      16
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 21 of 26




unrelated spills and leaks over the course of nearly 100 years. On its face, therefore, Honeywell’s

claim should fail.

        A brief overview of the OPA’s language confirms that it is spill specific and should not

apply where, as here, the contamination is from many sources throughout a prolonged time-frame.

To that end, OPA’s general liability provision in Section 2702 provides only a cause of action for

damages “that result from such incident.” See 33 U.S.C. § 2702(a) (emphasis added). “Incident,”

in turn, “means any occurrence or series of occurrences having the same origin, involving one or

more vessels, facilities, or any combination thereof, resulting in the discharge or substantial threat

of discharge of oil[.]” 33 U.S.C. § 2701(14). Additionally, the OPA provides that “[n]othing in

[the OPA] shall apply to any cause of action or right of recovery arising from any incident which

occurred prior to August 18, 1990.” See 33 U.S.C. § 2717(e).

        Taken together, therefore, liability under the OPA must be premised on a specific spill

incident that occurred after August 18, 1990.

        Honeywell, rather than attempting to appropriately plead contribution claims related to any

specific spill, conveniently neglects the OPA’s reference to the word “incident” or its temporal

limitation and instead attempts to lump all past spills into one OPA claim. See Buckeye Compl. ¶¶

298-308. But, as described above, the OPA is incident-specific and failing to allege any spill that

resulted in Honeywell having to expend money on removal costs or damages is fatal to its claim.4

Accordingly, the Court should dismiss Honeywell’s OPA claim for this reason alone.




4
 A review of the Complaint reveals that the only allegations that Honeywell has asserted after
August 1990 involve alleged spills in 1998 and 2004. See Buckeye Compl. ¶¶ 121, 124. Of
course, these spills did not occur in Onondaga Lake or at SYW-12. Thus, it is unclear how these
spills could possibly have made their way to the sites at issue in this lawsuit. Indeed,
Honeywell’s alleged “Pathways from Defendants’ Facilities to Onondaga Lake and SWY-12”
contemplate historical pathways, e.g., barge dredging and spills through the sanitary sewer. It


{H3515198.1}                                     17
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 22 of 26




        C.     Like with Sunoco, Honeywell failed to comply with the OPA’s presentment
               requirement.

        Buckeye joins Sunoco’s arguments with respect to Honeywell’s failure to present its OPA

claim in a “sum certain” prior to bringing this lawsuit. See Sunoco Action, Dkt. No. 18-1 at 16-21

(citing, among others, Boca Ciega Hotel, Inc. v. Bouchard Transp. Co., 51 F.3d 235 (11th Cir.

1995)). To that end, the OPA presentment clause requires that “all claims for removal costs or

damages shall be presented first to the responsible party.” 33 U.S.C. § 2713(a) (emphasis added).

The OPA defines “claim” as a “request, made in writing for a sum certain, for compensation for

damages for removal costs resulting from an incident.” 33 U.S.C. § 2701(3). “Damages” are

defined to include real property damage, loss of subsistence use of natural resources, loss of

revenue, loss of profits, and loss of public services. 33 U.S.C. § 2701(5); see also 33 U.S.C. §

2702(b)(2).

        As Sunoco noted, “presentment of a claim to an alleged responsible party is a mandatory

condition precedent to filing a lawsuit that seeks relief under OPA.” See Sunoco Action, Dkt. No.

18-1 (citing Boca Ciega, 51 F.3d at 240 (emphasis added) (holding that presentment is a mandatory

prerequisite to filing suit under OPA); see also In re Oil Spill, 808 F. Supp. 2d 943, 964 (E.D. La.

2011) (stating (1) that claimants who have not complied with the presentment requirement are

subject to dismissal without prejudice, and (2) that dismissed plaintiffs must exhaust the

presentment process before returning to court)).

        Honeywell is attempting to pursue an OPA claim against Buckeye without having first

presented its claims to Buckeye in a sum certain. Accordingly, the Court should dismiss

Honeywell’s claim.



strains credulity to find that a 1998 or 2004 spill could have migrated to SMU-6 or SYW-12 and
caused Honeywell to experience response costs.


{H3515198.1}                                    18
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 23 of 26




        D.     Likewise, Honeywell’s OPA claim fails because Honeywell is not a responsible
               party.

        As Sunoco correctly asserts, Honeywell has never been designated a “responsible party”

under the OPA and it therefore cannot seek contribution from another party. See Dkt. No. 18-1 at

16-19. Buckeye incorporates Sunoco’s arguments by reference herein and the Court should dismiss

Honeywell’s OPA claim against Buckeye if it finds Sunoco’s argument persuasive.

IV.     Honeywell’s state law claims should be dismissed.

        A.     Sunoco’s preemption argument applies with equal force to Buckeye.

        Sunoco makes the persuasive argument that each of the costs that Honeywell is trying to

recuperate through this lawsuit were spent (or will be spent) because of CERCLA. Therefore,

Plaintiff’s claims that seek, through New York state law, that which is only available through

CERCLA contribution and cost recovery actions are preempted. See Sunoco Action, Dkt. No. 18-

1 at 19-22. In other words, it would frustrate CERCLA to permit Honeywell to use state law to

collect response costs—expended in the name of CERCLA—through New York law. Accordingly,

for the reasons Sunoco articulated in its Motion to Dismiss, the Court should dismiss Honeywell’s

New York state law claims because CERCLA preempts them.

        B.     Navigation Law claims cannot be premised on a voluntary clean-up.

        The Navigation Law allows recovery both for “all cleanup and removal costs and all direct

and indirect damages ... as defined in this section.” N.Y. Nav. Law § 181(1). “Cleanup and removal

costs” are defined as “all costs associated with the cleanup and removal of a discharge ... incurred

by the state or its political subdivisions or their agents or any person with the approval of the

[DEC].” N.Y. Nav. Law § 172(5) (emphasis added). Costs incurred without approval from the

DEC are therefore not “cleanup and removal costs.” In re Methyl Tertiary Butyl Ether (“MBTE”)

Prods. Liab. Litig., 2007 WL 1601491, at *18 (S.D.N.Y. June 4, 2007) (“In re MBTE”).



{H3515198.1}                                    19
      Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 24 of 26




        Here, Honeywell specifically alleges that it has “voluntarily” undertaken the clean-up and

investigation at SYW-12. See Buckeye Compl. ¶ 272; see id. ¶¶ 55-63 (explaining Honeywell’s

actions at SYW-12). Therefore, Honeywell has not alleged that it suffered any “cleanup and

removal costs” as to SYW-12 and its Navigation Law claim subsequently fails.

V.      Buckeye adopts all other applicable Sunoco arguments.

        Buckeye hereby joins in all other arguments presented by Sunoco in their pending motion,

whether or not such arguments are contained or referenced in this brief. Buckeye respectfully

requests that any favorable ruling be applied consistently with any applicable claim asserted

against Buckeye.

VI.     Conclusion

        As discussed above, there are several grounds to dismiss Plaintiff’s claims against

Buckeye. The following table provides an overview of the arguments related to each claim:

 Claims                    Grounds for dismissal
 Claim 1. CERCLA           Petroleum exclusion, see supra. at 11–15.
 Cost Recovery for
 SYW-12 Response
 Costs
 Claim 2. CERCLA           Petroleum Exclusion, see supra. at 11–15.
 Contribution Claim for
 Response Costs
 Claim 3. CERCLA           Petroleum Exclusion, see supra. at 11–15.
 Contribution Claim for
 NRD Costs
 Claim 4. OPA              Time       No            No             Not a           No spill
 Contribution claim.       barred,    connection presentment, “responsible post August
                           see        to a specific see supra. at party,” see      1990, see
                           supra. at  “incident,” 17–18.           supra. at       supra. at
                           15–16.     see supra.                   18–19.          16–17.
                                      at 16–17.
 Claim 5. Navigation       Preempted, see supra at 19.    Not alleging statutory response costs
 Law Contribution                                         as to SYW-12, see supra at 19.
 Claim
 Claim 6. Common Law       Preempted, see supra. at 19.
 Contribution.



{H3515198.1}                                    20
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 25 of 26




        Accordingly, the Court should consolidate this case with the Sunoco Action, consider

Buckeye’s Motion to Dismiss with Sunoco’s Motion to Dismiss, and dismiss this claim in its

entirety.


JANUARY 9, 2019                                   HANCOCK ESTABROOK, LLP


                                           BY:    s/Paul J. Tuck
                                                  John G. Powers, Esq. (508934)
                                                  Wendy A. Marsh, Esq. (302274)
                                                  Paul J. Tuck, Esq. (520814)
                                                  1500 AXA Tower I – 100 Madison Street
                                                  Syracuse, New York 13202
                                                  Telephone:     (315) 565-4500

                                                  Counsel for Defendants Buckeye Partners,
                                                  L.P., Buckeye GP LLC, Buckeye Pipe Line
                                                  Company, L.P., and Buckeye Pipe Line
                                                  Holdings, L.P.




{H3515198.1}                                 21
     Case 5:18-cv-00646-FJS-ML Document 25-3 Filed 01/09/19 Page 26 of 26




                                 CERTIFICATE OF SERVICE


       I hereby certify that, on January 9, 2019, I caused the foregoing to be electronically filed
with the Clerk of the District Court of the Northern District of New York using the CM/ECF
system, which sent notification of such filing to all counsel of record.


                                                         s/Paul J. Tuck
Dated: January 9, 2019                                   Paul J. Tuck




{H3515198.1}                                    22
